DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. EP 18305119, filed on 6 February 2018.

Claim Objections
Claim 2 is objected to because of the following informalities:  
Regarding Claim 2, “a consumer site” in the fifth line of the claim should read “the consumer site”
Regarding Claim 2, “a complaint delivery” and “a non-compliant delivery” in the final clause of the claim should read “the complaint delivery” and “the non-compliant delivery”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 2, the claim recites “gas delivered to a consumer site”, “delivery”, and “during delivery and receipt thereof”. It is unclear as to what the metes and bounds of a “delivery” are, thus rendering the claim indefinite. Does a delivery 
Regarding Claim 2, the claim recites “consumer site”. It is unclear as to what the metes and bounds of a “consumer site” are, thus rendering the claim indefinite. Is the “consumer” a different owner than that of the deliverer and/or the source of the gas? Can the “consumer site” be of the same owner as that of the deliverer and/or the source of the gas? Is the site a location where the gas is used/”consumed” in some manner?
Regarding Claim 2, the claim recites “delivery compliant or non-compliant with specifications for the gas” and “diagnosis of a complaint delivery …or …a non-complaint delivery”. It is unclear as to what the metes and bounds are of “delivery compliant or non-compliant”, thus rendering the claim indefinite. What are “specifications for the gas”? Temperature? Humidity? Concentrations? Components? What about them makes a delivery “compliant” or “non-compliant”? What is the criteria for “compliant” or “non-compliant”?
Regarding Claim 2, the claim recites “acquiring one or more samples of the delivered gas” and other instances of “delivered” yet the preamble sets out the monitoring being carried out “during delivery”. As such, it is unclear as to when the method steps are actually occurring, thus rendering the claim indefinite.
Regarding Claim 2, the claim recites “authorizing the delivery” implying the delivery has yet to occur but recites “during delivery” in the preamble of the claim and 
Regarding Claim 2, the final clause of the claim does not appear to make grammatical sense, thus rendering the claim indefinite.

Conclusion
A proper search and determination of allowable subject matter on claims not provided with a prior art rejection was not possible due to the 112 Rejections as outlined above. Upon applicant's amendment to overcome the rejections raised by the Examiner and upon the Examiner's better understanding of the invention a comparison of the prior art to the claims will again be made
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MERCADO whose telephone number is (571)270-7094. The examiner can normally be reached Monday - Thursday 9am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER A. MERCADO
Primary Examiner
Art Unit 2856



/ALEXANDER A MERCADO/Primary Examiner, Art Unit 2856